Laughlin, J. (dissenting):
This action is, in effect, one to enjoin the operation of the elevated railway on account of its trespassing upon the easements of light, air and access appurtenant to the premises *171known as Nos. 29 and 29% Division street in the borough of Manhattan, New York, and for judgment against the corporate defendants for the accrued damages for depreciation and rental value of the premises, or in the alternative for such damages and the damages to the fee for the permanent appropriation of the easements.
The action was originally brought by Ephraim Drucker, but he died on the 21st day of July, 1910, and on May 22, 1911, his executrix was substituted.
The action was commenced by the service of the summons and complaint on the corporate defendants on the 22d day of November, 1888, and on the defendant Davis, whose name then was G-rodjinski, on the 27th day of March, 1889, and on the defendant Zimmermann on the 15th day of April, 1889. Sendee of the amended complaint on all defendants was completed on the 19th day of July, 1889. Issue was joined by the corporate defendants by the service of an answer to the amended complaint on the 21st day of January, 1890. The defendant Zimmermann defaulted in appearing. The defendant Grodj inski-D avis appeared on the 19th day of June, 1911, and joined final issue by the service of an amended answer to the amended complaint on the thirty-first day of July of the same year.
Drucker, the original plaintiff, acquired title to the premises on the 29th day of May, 1885. He conveyed the premises by a full covenant warranty deed to the defendant Zimmermann on the 1st day of June, 1887, but he attempted to reserve certain rights and interests by inserting a provision in the deed of conveyance as follows:
“ The said Ephraim Drucker reserves for himself any and all claim and causes of' action against all the world for any and all losses and damages to himself and to the premises above described on account of the construction and the present and future continuance of the elevated railroad structure in Division Street and the past and future operation of the same and reserves to himself the easement now occupied and invaded by the said elevated railroad and the operation of the same.”
The elevated railroad was constructed in Division street in *172front of the premises in question in the year 1879, and has ever since been maintained and operated therein. So far as appears there has been no payment of or settlement for any damages caused to the easements by the operation of the railroad during the time of Drucker’s ownership or since. On the 29th day of May, 1888, Zimmermann conveyed the premises to the defendant G-rodjinski-Davis by a full covenant warranty deed containing no assumption by the grantee of any liability or obligation of the grantor by virtue of the provision in the deed from Drucker to Zimmermann herein quoted and ho reference thereto.
Plaintiff alleged in the amended complaint that the individual defendants refused to allow the use of their names as parties plaintiff, and refused, after indemnity against costs and expenses was duly offered, to join with- the plaintiff in bringing the action, and that the continuance of the maintenance and operation of the railroad would cause the plaintiff irreparable damages for which he had no adequate remedy at law, and that the corporate defendants were insolvent, and that the damages to the rental value of the premises exceeded the sum of $2,000 per annum. Judgment was demanded that the individual defendants be required “ to join in any conveyance or release of said easement, and any damages caused said premises which the court may direct to be made to the corporate defendants as a condition to any relief allowed to plaintiff herein,” and against the corporate defendants for $2,000 per annum from June 1, 1885, for damages to the rental value of the premises, or an injunction perpetually enjoining the maintenance and operation of the railroad, and, as an alternative to the injunction, that the corporate defendants be required to pay the amount determined by the court as the value of the easements and damages to the fee.
. On June 30, 1911, a supplemental complaint was served on all of the defendants who had appeared, and on September 22, 1911, an amended supplemental complaint was served on them. The original supplemental complaint is. not in the record, but the amended supplemental complaint shows that the defendant Zimmermann brought no action against the corporate defendants, and that the defendant Davis did not bring any action *173against them, either for damages or for an injunction on account of the maintenance and operation of said railroad until the month of October, 1910; that as the result of negotiations between the plaintiff and the corporate defendants they entered into a stipulation in writing on the 27th day of June, 1911, as follows:
“ It is Hereby Stipulated that in case it shall be determined that the plaintiff herein is entitled to the rental damages, if any, in respect to the property described in the complaint, for the period subsequent to June 1st, 1887, and to fee damages as an alternative to an injunction, that then the amount which the defendants, Manhattan Railway Company and Metropolitan Elevated Railroad Company, shall pay in return for a conveyance of the said easement occupied by the elevated railway structure as aforesaid and for said past damages shall be equal to, and not exceed the sum of, seven thousand two hundred fifty ($7,250) dollars, which sum shall include costs and counsel fees, it being understood that this fixation of the damages shall only apply in case the plaintiff procures a release by the defendant, Davis, of any and all claims against the defendants, Manhattan Railway Company and Metropolitan Elevated Railway Company, arising from the construction and maintenance of said railway, or a judgment of the Court adjudicating that said Davis has no interest in the said damages; and it is Further Stipulated on behalf of the railway companies that the railway companies shall pay over said sum of money to such persons as may be entitled to the same at any time upon the presentation of a conveyance of the said easement and a release of all past rental damages signed by the plaintiff and by the defendant, Davis. It is Understood and Agreed by and between the respective parties hereto that the payment of the said sum of seven thousand" two hundred and fifty ($7,250) dollars, shall be in discharge of all damages, whether rental or fee, to which either the plaintiff herein or the said Davis may be entitled, with the exception of such damage, if any, as may be due to the alterations in- the said elevated railway structure incident'to the change "of grade" in Division Street, necessitated by the construction of the Manhattan Bridge;” that prior to the execution of said stipulation *174and during the year 1910, the corporate defendants were willing to settle the litigation and to pay the said sum of $7,250 to whomsoever might he entitled thereto upon receiving a conveyance of the easements signed by the plaintiff and by the defendant G-rodjinski-Davis, but that she refused to execute a conveyance and release of the easements; that in the month of October, 1910, the defendant Davis, without the knowledge or consent of the plaintiff, began an action against the corporate defendants for damages to the rental value of the premises and for an injunction; that defendant Zimmermann disappeared more than seven years ago and has died; that neither the defendant Zimmermann nor the defendant Grodjinski-Davis ever acquired more than a formal title to the easements and to said damages as trustees, and that they have failed • to enforce and have abandoned the trust and neither has any right or title at law or in equity to any part of said damages; that it was the intention of Drucker and Zimmermann that the reservation in the deed should be a covenant running with the land obligating subsequent purchasers to assist Drucker in any litigation that might be instigated for the recovery of damages, or to institute an action in his name and for his benefit, to collect the damages to the rental value and to the fee as an alternative to an injunction against the operation and maintenance of the railroad; that unless this action can be maintained plaintiff will lose-the rental damages for the period between June 1, 1885, and the year 1905. Judgment is demanded in the amended supplemental complaint in accordance with the stipm lation between the plaintiff and the corporate defendants, and directing the defendant G-rodjinski-Davis to join in and to execute a release and conveyance of the easement, and requiring the payment of the money to the plaintiff. The corporate defendants jointly answered the amended supplemental complaint and admitted the allegation with respect to the stipulation but put in issue other material allegations thereof. The defendant Davis. answered, putting in issue the material allegations of the amended supplemental complaint.
. On the trial it was shown that on the 15th day of December, .1911, a stipulation was entered into between the defendant Davis and the corporate defendants in the action which she *175had brought against them, to the effect that if it should be finally determined in this action that the plaintiff herein is entitled to no rental damages for the period subsequent to May 31, 1888—practically the date on which the. premises were conveyed to defendant Grodjinski-Davis — and is entitled to no fee damages as an alternative to an injunction, then the corporate defendants would pay to the defendant Davis for the conveyance of the easements and the release of damages on account of the maintenance and operation of the railroad, the sum of $8,625; and it was expressly stipulated that $1,375 of that amount was for the fee and rental damages caused by the alterations and additions to the elevated structure. The alterations and additions to the elevated railroad structure were made after the conveyance by Drucker. Deducting the amount allowed therefor, in said stipulation, we find that the settlement agreed upon between the corporate defendants and the defendant Davis was, as to the amount, the same, in effect, as that agreed upon between the plaintiff and the corporate defendants. At the close of the trial, counsel for the corporate defendants stated to the court that his clients were willing to pay the damages specified in the stipulation and to have them apportioned between the parties to this action “ in any manner which the Court deems proper.” The court took no action on that suggestion and made no disposition of the action as against the corporate defendants.
Notwithstanding Drucker’s attempt to reserve the easements, they passed to his grantee, and an action for an invasion thereof can only be maintained by the owner of the fee. (McKenna v. Brooklyn Union El. R. R. Co., 184 N. Y. 391; Western Union Tel. Co. v. Shepard, 169 id. 170; Shepard v. Manhattan R. Co., 72 App. Div. 132.) Under the stipulation between the plaintiff and the corporate defendants it is a condition precedent to the plaintiff’s right to recover the stipulated amount for rental and fee damages, that a release or conveyance of the.easements by the defendant Davis shall be procured and delivered to the railroads. Inasmuch as she did not assume, by the conveyance to her, any obligation owing by Zimmermann to Drucker, with respect to the claim or cause of action for rental or. fee -damages, we are impelled by what *176we deem, a controlling precedent to hold that she cannot be compelled to execute a release or conveyance of the easements. (Maurer v. Friedman, 197 N. Y. 248. See, also, Miller v. Clary, 210 N. Y. 127.) If the corporate defendants had paid the money into court or waived their right to require a release or conveyance of the easements, then the court might award the fund to the party entitled thereto, or apportion it between them if either should not be entitled to all. Although the plaintiff could not maintain an action to enjoin the maintenance and operation of the railroad for the reason that the easements passed with the fee, yet it is quite clear that she would be entitled to recover at law the damages which accrued before Drucker conveyed, and as against the defendant Davis to recover also any amount awarded or recovered for subsequent damages to the rental value of the land, and that as to such damages the owner of the fee would hold the same in trust for her. (Schomacker v. Michaels, 189 N. Y. 61; Western Union Tel. Co. v. Shepard, supra; Freund v. Biel, 114 App. Div. 400; affd., 193 N. Y. 662.) Although damages to the fee that might be awarded or recovered as a substitute for injunctive relief were not specifically reserved by the deed from Drucker to Zimmermann, it may well be argued that it was the intention of the parties that such damages should also be reserved to the grantor. That point, however, is not presented for decision by this appeal, and inasmuch as the views of the members of the court are not in accord with respect thereto, it is not our intention to express an opinion thereon at this time. As the case is presented by this record we have no fund in court to award or apportion.
It is contended, in effect, by the learned counsel for the appellant, that the offer of the corporate defendants through their counsel should be regarded as a consent on their part to have the amount awarded or apportioned without requiring the execution of a release or conveyance of the easements. It may be that the corporate defendants would, in the circum-stancesj be fully protected by the judgment if that were done. Their offer, however, 'was not sufficiently definite to warrant the court, on an appeal to which they are not parties, in construing it as a waiver of the execution of any release or conveyance of *177the easements. But the issues in the action should be finally determined between all the parties, and since the learned justice who presided at the trial is no longer on the bench, it becomes necessary to order a new trial.
It follows that the judgment should be reversed and a new trial granted, with costs to appellant to abide the event.
Hotchkiss, J., concurred.
Judgment affirmed, with costs.